Citation Nr: 1550214	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to April 1969.  The Veteran's decorations for active service include the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not make him permanently bedridden or unable to care for his daily needs without requiring the regular aid and attendance of another person.  

2.  The Veteran does not have a single service-connected disability rated at 100 percent with separate service-connected disabilities ratable at 60 percent or better and the Veteran is not permanently confined to his immediate premises as a result of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in October 2010 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided an appropriate VA examination.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

SMC based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, is permanently bedridden or has such significant service-connected disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014).  The criteria for determining when a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a) (2015).  38 C.F.R. § 3.350 (b)(3)- (4) (2015).

The following will be considered in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  Bedridden, will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2015).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a) (2015).

SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i)(1) (2015). 

The requirements of 38 U.S.C.A. § 1114 (s)(2) are met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350 (i)(2) (2015).   

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he requires the regular aid and attendance of another person as a result of his service-connected disabilities.  

The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; bilateral hearing loss disability, rated 10 percent; and tinnitus, rated 10 percent.  The Veteran's combined service-connected disability rating is 80 percent and he has been in the receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since May 14, 2008.  

At a March 2010 VA audiology evaluation, the Veteran reported that the functional impairment caused by his bilateral hearing loss disability was that he was unable to hear clearly and while his tinnitus bothered him, he had gotten used to it.  The examiner noted that the Veteran's bilateral hearing loss disability and tinnitus effected his daily activities in that he had difficulty hearing his family members and often had to ask them to repeat themselves and he had trouble hearing over the phone.  There is no indication from the evaluation report that the Veteran's bilateral hearing loss disability or tinnitus interfered with his ability to participate in the activities of daily living or limited him to bed or to his home and immediate premises.

At a May 2010 VA PTSD examination, the Veteran reported that his PTSD symptoms were severe and that he had stopped working as a result.  He reported that he performed all the financial functions for his household and the examiner found the Veteran to be capable of managing his VA compensation benefits payment.  The examiner noted that the Veteran had been performing his duties without the aid of other individuals and there was no indication of deficits in that area.  However, the examiner noted that the Veteran was mentally unable to perform the activities of daily living, including self-care, because he required assistance with personal hygiene, mobility, and visits to the lavatory.  

The Board acknowledges the May 2010 VA PTSD examiner's statement indicating that the Veteran is mentally incapable of attending to personal hygiene.  However, that statement is not supported by the other evidence of record.  Further, the May 2010 VA PTSD examiner related the inability to attend to personal hygiene to the consequences of various physical ailments and not a mental incapacity to do so.  Further, a finding that the Veteran is mentally incapable of attending to his personal hygiene is inconsistent with the examiner's finding that the Veteran is competent to handle his own funds.  Therefore, the Board finds the statement that the Veteran is mentally unable to attend to his personal hygiene to be of very little probative value because it is not adequately supported by the other evidence of record and is inconsistent with other findings made by the same examiner.

At an August 2010 examination for housebound status or permanent need for regular aid and attendance, the Veteran was noted to have diagnoses of congestive heart failure, Pickwickian syndrome, chronic obstructive pulmonary disease (COPD), cor pulmonale, PTSD, morbid obesity, and anticoagulation therapy.  The examiner noted that the Veteran was unable to prepare his own meals and that he needed assistance in bathing and attending to other hygiene needs.  With regard to the Veteran's general physical condition, the examiner noted that the Veteran had poor posture and an unsteady gait due to deconditioning from self-restriction.  The examiner noted that while the Veteran did not have any disabilities that affected the upper extremities, he was unable to reach lower than his torso, buttocks, and feet for full activities of daily living.  The examiner also noted that deconditioning due to immobility and poor balance were a result of inactivity and lack of exercise.  The examiner noted that the disabilities that restricted his activities and functions were obesity, COPD, and congestive heart failure.  The examiner noted that the Veteran was able to leave the house for scheduled appointments.  The examiner did not indicate that the Veteran was unable to care for himself as a result of symptoms related to PTSD, bilateral hearing loss disability, or tinnitus.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran is unable to perform the activities of daily living or that he requires the protection from the hazards or dangers present in his daily life as a result of his service-connected PTSD, bilateral hearing loss disability, or tinnitus, or of those disabilities in combination.  There is certainly no indication from the treatment notes of record that the Veteran is permanently bedridden or housebound as a result of service-connected disabilities.  

Therefore, the Board finds that the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person as a result of his service-connected disabilities.  The Board finds that the weight of the evidence of record does not show that the Veteran is permanently bedridden, that he is unable to dress or undress himself or keep himself ordinarily clean and presentable, that he requires assistance adjusting any special prosthetic or orthopedic appliances, that he is unable to feed himself, that he is unable to attend to the wants of nature, or that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment as a result of service-connected PTSD, bilateral hearing loss disability, and/or tinnitus.    

The Board also finds that the Veteran is not entitled to SMC by reason of being housebound.  The Board acknowledges that the Veteran is in receipt of TDIU as a result of service-connected PTSD.  However, the Veteran does not have separate disabilities that are ratable at 60 percent or better.  Further, while the Veteran receives home healthcare from VA, there is no indication from the record that he is confined to his home or the immediate premises as he is able to leave as he desires and is able to keep scheduled appointments outside the home.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


